UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08747 DIVIDEND AND INCOME FUND (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Dividend and Income Fund 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of Fiscal Year End: December 31 Date of Reporting Period:September 30, 2014 1 Item 1. Schedule of Investments DIVIDEND AND INCOME FUND SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2014 (Unaudited) Shares Value Common Stocks (88.13%) Agricultural Chemicals (1.06%) Potash Corporation of Saskatchewan Inc. $ Arrangement of Transportation of Freight & Cargo (1.13%) C.H. Robinson Worldwide, Inc. Beverages (2.45%) Coca-Cola Company (a) PepsiCo, Inc. (a) Biological Products (1.16%) Amgen Inc. (a) Cable & Other Pay Television Services (1.93%) Rogers Communications Inc. Time Warner Inc. (a) Cigarettes (0.57%) Philip Morris International, Inc. (a) Commercial Banks (1.81%) Banco Santander (Brasil) S.A. Westpac Banking Corporation Computer Communications Equipment (1.46%) Cisco Systems, Inc. (a) Construction, Mining & Materials Handling Machinery & Equipment (0.74%) Dover Corp. (a) Crude Petroleum & Natural Gas (5.18%) Apache Corporation Canadian Natural Resources Limited Devon Energy Corporation Occidental Petroleum Corporation (a) Deep Sea Foreign Transportation of Freight (0.73%) Seaspan Corp. (a) Dolls & Stuffed Toys (0.52%) Mattel, Inc. (a) Drilling Oil & Gas Wells (0.73%) Transocean Ltd. Electric Services (2.42%) Entergy Corp. (a) FirstEnergy Corp. (a) Southern Company (a) Electromedical & Electrotherapeutic Apparatus (0.85%) Medtronic, Inc. (a) Electronic & Other Electrical Equipment (1.95%) General Electric Company (a) Electronic & Other Services Combined (2.27%) Exelon Corp. (a) PG&E Corp. (a) Farm Machinery & Equipment (1.75%) AGCO Corporation Deere & Company Fire, Marine & Casualty Insurance (2.73%) Ace Ltd. (a) W.R. Berkley Corporation Food & Kindred Products (0.73%) Campbell Soup Co. (a) Hospital & Medical Service Plans (1.39%) WellPoint, Inc. Household Audio & Video Equipment (0.12%) Knowles Corporation Leather & Leather Products (0.73%) Coach, Inc. Life Insurance (1.46%) MetLife, Inc. (a) Metal Mining (1.17%) Rio Tinto PLC ADR Mining Machinery & Equipment (1.02%) Joy Global Inc. Miscellaneous Food Preparations & Kindred Products (0.91%) McCormick & Company, Incorporated Motor Vehicle Parts & Accessories (1.59%) Honeywell International, Inc. (a) Motor Vehicles & Passenger Car Bodies (2.11%) Ford Motor Company General Motors Company National Commercial Banks (3.30%) Capital One Financial Corporation U.S. Bancorp Wells Fargo & Company Natural Gas Transmission (1.10%) Kinder Morgan, Inc. Natural Gas Transmission & Distribution (1.10%) Spectra Energy Corp. Oil & Gas Field Machinery & Equipment (1.10%) National Oilwell Varco, Inc. NOW Inc. Periodicals:Publishing or Publishing & Printing (0.04%) Time Inc. Petroleum Refining (3.70%) Chevron Corp. (a) ConocoPhillips (a) Exxon Mobil Corp. (a) Phillips 66 (a) Suncor Energy Inc. Pharmaceutical Preparations (5.14%) Johnson & Johnson (a) Merck & Co., Inc. (a) Pfizer Inc. Sanofi ADR (a) Pipelines (1.47%) Enbridge Inc. Plastic Mail, Synth Resin/Rubber, Cellulose (1.12%) Rayonier Advanced Materials Inc. Printed Circuit Boards (1.13%) Kimball International Inc. Class B Radio & TV Broadcasting & Communications Equipment (1.03%) NTT DOCOMO, INC. QUALCOMM, Incorporated (a) Railroads, Line-Haul Operating (3.51%) CSX Corp. (a) Norfolk Southern Corp. Real Estate (0.63%) NorthStar Asset Management Group Inc. Retail - Department Stores (1.20%) Kohl's Corporation Retail - Eating Places (1.20%) McDonald's Corp. (a) Retail - Variety Stores (1.70%) Target Corp. (a) Wal-Mart Stores, Inc. Savings Institution, Federally Chartered (0.60%) People's United Financial, Inc. (a) Services - Business Services (2.12%) The Western Union Company (a) Xerox Corporation Services - Medical Laboratories (1.16%) Quest Diagnostics Incorporated Services - Miscellaneous Repair Services (0.02%) Aquilex Holdings LLC Units (b) Services - Prepackaged Software (2.12%) Microsoft Corporation (a) Oracle Corporation Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics (1.03%) The Procter & Gamble Company (a) Specialty Cleaning, Polishing and Sanitation Preparations (1.11%) Clorox Co. (a) Surety Insurance (0.97%) Old Republic International Corp. Surgical & Medical Instruments & Apparatus (2.15%) Baxter International Inc. (a) Becton, Dickinson and Company Telephone Communications (2.70%) CenturyLink, Inc. Orange ADR Title Insurance (1.20%) First American Financial Corporation Water Transportation (0.65%) Carnival Corp. (a) Wholesale - Groceries & Related Products (1.16%) Sysco Corp. Total common stocks (Cost $107,322,001) Principal Amount Corporate Bonds and Notes (1.97%) Cable & Other Pay Television Services (0.36%) CCO Holdings LLC, 7.00%, 1/15/19 (a) Cogeneration Services & Small Power Producers (0.33%) Covanta Holding Corp., 7.25%, 12/1/20 (a) Electric Services (0.41%) Elwood Energy LLC, 8.159%, 7/5/26 (a) Hospital & Medical Service Plans (0.18%) Health Net, Inc., 6.375%, 6/1/17 (a) Oil & Gas Field Exploration Services (0.12%) CGG-Veritas, 7.75%, 5/15/17 (a) Special Industry Machinery (0.35%) Novelis, Inc., 8.375%, 12/15/17 (a) Wholesale - Electronic Parts & Equipment, NEC (0.22%) Brightstar Corp., 9.50%, 12/1/16 (a) (c) Total corporate bonds and notes (Cost $2,740,966) Shares Real Estate Investment Trusts(4.30%) HCP, Inc. Health Care REIT, Inc. Mid-America Apartment Communities, Inc. New Residential Investment Corp. NorthStar Realty Finance Corp. Total real estate investment trusts (Cost $5,933,690) Units Reorganization Interests (0.06%) EME Reorganization Trust (d) Penson Technologies LLC(b) (d) 0 Total reorganization interests(Cost $ 0 ) Shares Master Limited Partnerships (1.10%) Natural Gas Transmission (1.10%) Enterprise Products Partners LP (a) (Cost $374,214) Preferred Stocks (1.45%) Financial (1.45%) Annaly Capital Management, Inc., 7.625% Series C Hatteras Financial Corp., 7.625% Series A Solar Cayman Ltd. (a) (b) (d) 0 Total preferred stocks (Cost $2,515,814) Money Market Fund (2.86%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $4,191,147) Total investments (Cost $123,077,832) (99.87%) Cash and other assets in excess of liabilities (0.13%) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of September 30, 2014, the value of securities pledged as collateral was $51,002,350 and there were no securities on loan under the lending agreement. (b) Illiquid and/or restricted security that has been fair valued. (c) These securities are exempt from registration under Rule144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (d) Non-income producing. ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company 2 Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used.Debt obligations with remaining maturities of 60 days or less generally are valued at cost adjusted for amortization of premiums and accretion of discounts when it can be reasonably concluded, at each time a valuation is determined, that the amortized cost value of such security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by Bexil Advisers LLC, the Funds's Investment Manager, under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: • Level 1 -unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 -observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 -unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: 3 Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Corporate bonds and notes – The fair value of corporate bonds and notes are normally estimated using various techniques which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most corporate bonds and notes may be categorized in level 2 of the fair value hierarchy, in instances where lower relative weight is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. Derivative instruments – Exchange traded derivatives, such as equity option contracts, may be valued based on quoted prices from the exchange and may be categorized in level 1 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund’s assets. Refer to the Schedule of Portfolio Investments (unaudited)for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Investments at value Common stocks $ $
